Mr. Presiding Justice Holdom delivered the opinion of the court. 2. Evidence, § 76*—when act or declaration part of res gesta. An act or declaration can ■ only he considered as a part of the res gesta when it illustrates, explains or interprets other parts of the transactions, of which it is itself a part. 3. Evidence, § 444*—when physician must base opinion upoñ objective symptoms. A physician who has treated an injured person, but 3 years later makes an examination for the purpose of qualifying as an expert to testify as to the then condition of the patient, must base his opinion upon objective, not subjective, symptoms. 4. Evidence, § 444*—when physician may not testify as to subjective symptoms. A physician who has not treated an injured person and makes an examination for the sole purpose of qualifying as a witness to the person’s injuries may not testify as to subjective symptoms. 5. Instructions, § 88*—what is an essential of instruction on preponderance of evidence. An instruction on the preponderance of evidence in an action for personal injuries must have in it the element of the number of witnesses testifying on each side.